Citation Nr: 0102041	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an original compensable rating for post 
traumatic stress disorder (PTSD).  

3.  Entitlement to an original compensable rating for 
residuals of shell fragment wounds (SFWs) of the thighs.  

4.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965 
and September 1966 to April 1971.  He also had brief periods 
of active service from May to July 1995, December 1995 to 
March 1996, May to September 1996 and October 1996 to 
February 1997.  The veteran also had over 28 years of 
inactive service at the time of his reassignment to the 
retired reserves in June 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Additional issues were included in the statement 
of the case issued to the veteran in March 1999; however, in 
his substantive appeal of April 1999, the veteran limited his 
appeal to the issues as set out on the title page.  

A claim placed in appellate status by disagreement with the 
original or initial rating award, but not yet ultimately 
resolved, as with the ratings for PTSD and residuals of shell 
fragment wounds in this case, remain "original claims" and 
are not new claims for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings. Id. at 126.  Therefore, as shown on the 
title page, the Board has not characterized the issues of the 
proper ratings for PTSD and residuals of shell fragment 
wounds as "increased ratings, but rather as issues involving 
the propriety of the initial evaluations assigned.  



FINDINGS OF FACT

1.  A bilateral hearing loss was not present during the 
veteran's two periods of service beginning in June 1962 and 
ending in April 1971 or within one year of his April 1971 
separation from service.  

2.  A bilateral hearing loss was present prior to the 
veteran's reentrance into service in May 1995, but did not 
increase in severity as a result of his periods of service 
from May to July 1995, December 1995 to March 1996, May to 
September 1996 or October 1996 to February 1997.  

3.  The veteran's left knee disability is no more than slight 
in degree.  

4.  The veteran's PTSD symptoms are not shown to interfere 
with occupational or social functioning or to require 
medication.  

5. The veteran's SFWs of the thighs are asymptomatic and his 
scars are not shown to be tender or painful, poorly nourished 
and ulcerated or to cause limitation of function in the 
affected part.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107); 38 C.F.R. §§ 3.307, 3.309, 3.385 
(2000); see Hensley v. Brown, 5 Vet. App. 155 (1993).  

2.  The criteria for an increased rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5107); 38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5257 (2000).  

3.  The criteria for an initial compensable evaluation for 
PTSD have not been met. 38 U.S.C.A. §§ 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2000).  

4.  The criteria for an initial compensable evaluation for 
residuals of SFWs of the thighs have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5107); 38 
C.F.R. §§ 4.31, 4.118, Part 4, Diagnostic Codes 7803, 7804, 
7805  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Bilateral Hearing Loss. 

Background

Service medical records for the veteran's two periods of 
service beginning in 1962 and ending in April 1971 are 
negative for the presence of any hearing loss.  

Records subsequent to April 1971 are also negative for any 
indication of hearing loss until a periodic reserve 
examination in 1985, which showed elevated readings in excess 
of 40 decibels at 500 hertz in each ear.  However, reserve 
audiograms in 1993 and 1994 revealed normal readings (less 
than 40 decibels) at 500 hertz in each ear, but showed 
abnormal readings of 40 or more at 4000 hertz in each ear.  
On the 1994 examination, auditory thresholds on the right 
were reported as 25, 20, 10, 25, and 40 respectively at the 
500, 1000, 2000, 3000, and 4000 levels.  Auditory thresholds 
on the left were reported as 20, 25, 25, 20, and 45 
respectively at the 500, 1000, 2000, 3000, and 4000 levels.  
These findings meet the current VA criteria for hearing loss 
based on the auditory thresholds of 40 and 45 at the 4000 
level in right and left ear respectively.  All of the 
aforesaid examinations were conducted at times when the 
veteran was on inactive reserve status and not on active 
duty.  

There are no audiometric records from the veteran's brief 
periods of service from 1995 to 1997.  The veteran filed his 
claim for service connection for hearing loss in December 
1997 indicating that his hearing loss had existed throughout 
his military career.  On VA examination in July 1998, the 
veteran reported having a hearing problem since a combat 
explosion in 1970.  Audiometric testing revealed auditory 
thresholds on the right to be 30, 25, 15, 25, and 40 
respectively at the 500, 1000, 2000, 3000, and 4000 levels.  
Auditory thresholds on the left were reported as 25, 25, 25, 
35 and 50 respectively at the 500, 1000, 2000, 3000, and 4000 
levels.  Speech recognition testing indicated 100 percent 
correct in each ear.  

Criteria

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claims.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The record indicates the veteran was adequately 
informed of the evidence necessary to support his claim, all 
relevant records identified were obtained, and sufficient 
medical evidence for a determination of the matter was 
obtained.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 
3.309; see Hensley v. Brown, 5 Vet. App. 155 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  



Analysis

The appellant, who currently has a bilateral hearing loss for 
VA purposes, is a combat veteran claiming noise exposure in 
combat has resulted in his hearing loss. 

As set out above, impaired hearing will be considered to be a 
disability for VA purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

In regard to this claim, the Board notes that there were no 
indications of the presence of a hearing loss during the 
veteran's two periods of active duty from 1962 to 1971 and 
there was no indication of the presence of a sensorineural 
hearing loss in the year following the veteran's discharge in 
April 1971.  

The record shows that the first indication of a hearing loss 
by competent medical authority was on periodic reserve 
examination in 1985 and again in 1993 and 1994.  The Board 
notes that these examinations were conducted long after the 
veteran's separation from service in 1971 and well before his 
reentry into active duty in May 1995.  

In the present case, the veteran's current hearing meets only 
one of the regulatory standards for hearing loss disability 
for VA purposes.  The veteran has a threshold level of 40 
decibels or greater at the 4,000 level in each ear.  He does 
not have thresholds of 26 decibels or greater in at least 
three of the considered frequencies in either ear and his 
speech recognition scores are 100 percent in each ear.  

The Board finds that the record does not establish that the 
veteran had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 as a result of his service from 1962 to 1971 or 
within one year of his discharge in 1971.  Thus, service 
connection cannot be granted on either a direct or 
presumptive basis based on the veteran's first two periods of 
service, as there was no hearing loss demonstrated.  

The Board has considered the veteran's claim of a hearing 
loss dating back to 1970; however, the veteran, as a layman, 
is not competent to render an opinion as to the etiology of 
hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Especially where, as here, the audiometric studies are to the 
contrary.  

As noted above, a hearing loss for VA purposes was first 
shown between his period of active duty ending in 1971 and 
those beginning in May 1995 as reflected by the audiometric 
testing of record.  It has neither been contended nor shown 
that this hearing loss is in any way related to any injury 
sustained by the veteran during his reserve service between 
1971 and 1995.  

The evidence of record does show that at the time of his 
return to active duty in May 1995, the veteran had a 
preexisting hearing loss as reflected by the audiometric 
studies in 1993 and 1994.  Thus, entitlement to service 
connection on the basis of possible aggravation by his 
subsequent active service from 1995 to 1997 must also be 
considered.  

It has neither been contended by the veteran, nor does the 
evidence of record show that the veteran's preexisting 
hearing loss increased in severity as a result of his periods 
of service from May 1995 to February 1997.  There is no 
record of complaints or findings of any problems with respect 
to the veteran's hearing during his active duty periods from 
May 1995 to February 1997 and the veteran has made no such 
claim.  

On VA audiometric examination in July 1998, testing showed 
that the veteran's bilateral hearing was essentially the same 
as the hearing loss reported in 1993 and 1994 prior to his 
entrance into active service in May 1995.  The veteran was 
again shown to have abnormal readings of 40 decibels or more 
only at 4000 hertz in each ear, that being the only basis for 
a finding of hearing loss for VA purposes.  Based on the 
absence of any indication of an increase in severity during 
service from 1995 to 1997 and a comparison of the pertinent 
audiometric studies from 1993-94 and 1998, there is 
insufficient evidence of record to establish aggravation of 
the veteran's preexisting hearing loss by his brief periods 
of active service from 1995 to 1997.  

While the veteran currently has hearing loss, the record 
shows that this condition was present at the time the veteran 
reentered service in 1995.  In such cases, service connection 
may be granted if the preexisting condition was aggravated by 
the veteran's service.  In order to establish such 
aggravation an increase in the claimed disability 
attributable to service must be shown.  In the present case, 
the veteran has not contended that he is entitled to service 
connection for his hearing loss based on aggravation, nor has 
he furnished competent medical evidence or opinion to support 
a claim of aggravation.  Thus, service connection for hearing 
loss on the basis of aggravation must also be denied.  


Increased Ratings

As previously indicated, VA has a duty to assist with the 
development of the claims. In this regard, the Board notes 
that pertinent medical records have been obtained and the 
veteran has been afforded appropriate VA examinations.  The 
veteran has not indicated that there is any other relevant 
evidence available, but not yet of record.  Overall, the 
Board finds that no further assistance is required to comply 
with the duty to assist.   


Background 
Left Knee

Historically, the veteran injured his left knee in service in 
February 1965.  On service separation examination in April 
1965, the veteran referenced stiffness of the left knee, but 
no diagnosis with respect to the left knee was reported on 
separation examination.  

On VA examination in November 1965, 75 percent of normal 
flexion of the left knee was noted by the examiner.  The 
diagnosis was internal derangement of the left knee, well 
healed at this time.  In a rating action in December 1965, 
service connection for internal derangement, left knee with 
limitation of flexion was granted and a 10 percent evaluation 
was assigned.  

The veteran returned to active service in September 1966 and 
by law his compensation was terminated.  He was advised to 
notify the VA when he was discharged from service, so that 
this award could be reinstated.  In 1971, the veteran advised 
the VA that he had been discharged from service; however, he 
failed to report for a scheduled VA examination at that time 
and his rating for his knee was not reinstated.  Service 
medical records of the veteran subsequent to 1971 contain no 
significant or pertinent findings with respect to evaluating 
the veteran's left knee disability.  

The veteran was not heard from again by the VA until 1997, 
when he filed claims for service connection for several 
disabilities.  Thereafter, the veteran was scheduled for a VA 
examination for his left knee in July 1998.  The examiner 
indicated he had considered the Deluca criteria on 
examination.  He noted mild crepitus in the left knee joint 
and ligamentous instability of the collateral medial ligament 
on the left knee.  There was no point tenderness, redness, 
swelling, effusion or muscle atrophy. Active flexion was 
limited to 120 degrees and there was pain at 120 degrees.  
Movement against gravity was to 120 degrees and movement 
against strong resistance was to 70 degrees.  X-ray studies 
of the left knee revealed a mild bony osteopenia and mild 
degenerative changes of the posterior patella.  Pertinent 
clinical diagnosis was left knee internal derangement with 
ligamentous instability.  The diagnosed condition is the only 
knee disability for which service connection is in effect.  


Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology to the criteria set forth in the Schedule for 
Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where service connection has been established, and 
entitlement to an increased rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (2000) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation is 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; and 
flexion limited to 15 degrees is 30 percent. Diagnostic Code 
5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  Diagnostic Code 5261.

VA must consider all potentially applicable regulations and 
explain the reasons and bases for all conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

Analysis

The record reflects that the veteran has been service-
connected since 1965 for a knee disability that was initially 
and continues to be evaluated under Diagnostic Code 5257.  
The medical evidence, both military and VA, added to the 
record since that time shows periodic complaints and 
treatment over the years, but no significant changes in the 
level of left knee disability.  

The same is true for the VA examination in July 1998, the 
results of which have been set out above.  There are no 
current findings indicating that the veteran has more than 
slight knee impairment due to his service connected 
disability.  It is clear from the record that the moderate or 
severe impairment necessary for a higher rating has not been 
demonstrated.  

While the veteran has long been evaluated under Diagnostic 
Code 5257, the Board will also consider herein, the 
diagnostic criteria of Diagnostic Codes 5256, 5258, 5260, and 
5261 in evaluating the veteran's left knee impairment.  

The Board notes that 20 percent ratings under Diagnostic 
Codes 5261, or 5262 require flexion limited to 30 degrees or 
extension limited to 15 degrees.  However, such limitation is 
not demonstrated on the 1998 VA examination or by any other 
evidence of record.  Thus, there is no basis for a rating in 
excess of 10 percent under these codes.  Diagnostic Code 5258 
also offers a 20 percent evaluation when there is dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint, but the veteran's knee 
symptomatology clearly does not even approach those criteria.  
In the instant case, the Board finds that Diagnostic Code 
5257 for the left knee is the most appropriate schedular 
criteria for the evaluation of this disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned 10 percent evaluation for the 
left knee disability.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1996).  
The veteran's complaints of pain and functional impairment 
have been considered; however, the Board assigns the greater 
weight of probative value to the objective medical evidence, 
in particular, the recent VA examination conducted in July 
1998, which supports the current rating.  

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent VA examination are consistent 
with the appellant's medical history and are essentially 
uncontradicted by any other recent medical evidence of 
record.  There is no evidence of record showing that the 
appellant is qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the severity of his 
left knee disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
discussed above, the Board concludes that the currently 
assigned rating for the appellant's service-connected left 
knee disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  Finally, and for the 
reasons discussed above, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the appellant's claim is against entitlement to 
more than a 10 percent schedular evaluation for his left knee 
disability.  

Background 
PTSD and Residuals of SFWs of the Thighs

Service medical records, both reserve and active duty, are 
negative for the presence of any acquired psychiatric 
disorder to include PTSD.  A reserve psychiatric evaluation 
in July 1988 resulted in impressions of adjustment disorder 
and personality disorder, but no acquired psychiatric 
disorder was reported.  The veteran filed his claim for PTSD 
in December 1997 and an examination was scheduled.  

Following the veteran's claim, a review of the service 
medical records showed that the veteran had sustained 
superficial SFWs of the thighs in June 1970 with no nerve or 
artery involvement and no significant muscle damage.  
Subsequent service records show only the presence of scars 
with no adverse findings or resultant limitation of function 
reported.  

On VA general medical examination in July 1998, all of the 
veteran's scars were described as non-disfiguring.  No 
adverse findings or any adverse effect on function with 
respect to the scars were reported by the examiner.  

On VA psychiatric examination in July 1998, the veteran 
reported some anxiety and depression.  There was no 
indication that he was undergoing therapy or was on 
medication.  He reported having nightmares once or twice a 
month and night sweats two or three times a week, but denied 
these sleep problems interfered with his activities.  The 
veteran reported he had always kept to himself and now 
limited his social interactions to his wife.  Mental status 
examination was essentially normal with only mild impairment 
of thought process and memory noted.  The examiner's 
diagnosis was PTSD, mild with a Global Assessment of 
Functioning (GAF) of 68 reported.  

A rating action in October 1998 awarded service connection 
for residuals of SFWs of the thighs and PTSD with 
noncompensable ratings assigned for each from the December 
1997 date of the veteran's claim.  

Criteria

As noted above, disability ratings are determined by applying 
the criteria set forth in VA's Rating Schedule, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Scars, which are superficial and poorly nourished with 
repeated ulceration, warrant a 10 percent evaluation.  
Diagnostic Code 7803.  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent evaluation.  
Diagnostic Code 7804.   

Other scars shall be rated on the limitation of function of 
any part affected.  Diagnostic Code 7805.  

These codes relating to scars do not provide for a 
noncompensable evaluation, but a zero percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Under Diagnostic Code 9411 for PTSD, a noncompensable 
evaluation is assigned when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating PTSD is 
contemplated for a showing of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)  GAF scores of 61 to 70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy or theft within household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis PTSD

Here, the veteran served in combat and has related minimal 
PTSD symptomatology sufficient to support a diagnosis of 
PTSD.  However, a review of the evidentiary record, both 
subjective and objective, during the period in question fails 
to demonstrate that these minimal symptoms interfere with the 
veteran's social and occupational functioning to the degree 
necessary for a compensable rating for PTSD under Code 9411.  
Further, the veteran's PTSD is also not shown to require the 
use of continuous medication in order to control its 
symptoms.  There is also no indication that the veteran has 
been receiving or needs continuing treatment for his PTSD.  

The reported findings on the July 1998 VA examination were 
minimal with only mild impairment of thought process and 
memory noted on mental status examination.  The examiner also 
assigned a GAF of 68, which indicates the presence of mild 
symptomatology.  However, while the veteran's principal 
complaints on examination centered on his sleep problems, he 
denied that these problems interfered with any of his 
activities.  Thus, it is not shown that the veteran's PTSD, 
even at its worse, is of such severity as to have any 
significant effect on his occupational or social adjustment 
as required for a compensable evaluation.  

As noted above, a noncompensable evaluation for PTSD is 
assigned when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  Since the present record does not demonstrate 
the requisite interference with occupational and social 
functioning or the need for medication, a compensable rating 
is not for application.  In reaching this determination, the 
Board also finds that there is no demonstrated variance in 
the severity of PTSD during the appeal period that would 
warrant the application of "staged" ratings as called for 
in Fenderson supra.  

In any event, because there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
his favor, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  Should the veteran's disability picture change, 
he may apply at any time in the future for an increase in his 
assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an original compensable rating of 10 percent or more 
for the veteran's PTSD.  



Analysis SFWs

The record shows that the veteran sustained superficial SFWs 
of the thighs in June 1970 with no nerve or artery 
involvement and no significant muscle damage.  While 
subsequent service records show the presence of residual 
scars, there were no adverse findings or resultant limitation 
of function demonstrated or reported.  

The VA examination in July 1998 was also negative for any 
significant findings with respect to the residual scarring.  
In this regard, the Board would also note that in his 1997 
claim the veteran did not even seek service connection for 
the residuals of SFWs of the thighs, rather the RO granted 
service connection after identifying this injury on review of 
the veteran's service medical records.  The veteran has also 
furnished no specific statement as to the nature of any 
claimed residual disability that would warrant an original 
compensable rating in this case.  

On VA general medical examination in July 1998, all of the 
veteran's scars were described as non-disfiguring.  There was 
no indication that the superficial scars of the thighs were 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  There was also no claim 
or showing that the scars resulted in any limitation of 
function of the affected part.  Thus, the criteria, as stated 
above, for an original compensable rating for residuals of 
SFWs of the thighs have not been met.  Further, when the 
applicable Diagnostic Codes, as herein, do not provide for a 
noncompensable rating, a noncompensable rating is assigned 
under 38 C.F.R. § 4.31 when the requirements for a 
compensable rating are not met.  

The clinical findings of record fail to provide bases for 
assigning a compensable rating for the scars of the thighs.  
As there is no evidence that reveals that these scars are 
predominantly other than asymptomatic, a compensable rating 
is not warranted.  

In reaching this determination, the Board also finds that 
there is no demonstrated variance in the residuals of SFWs of 
the thighs during the appellate period that would warrant the 
application of "staged" ratings as called for in Fenderson, 
supra.  

Finally, with respect to the two original compensable rating 
claims, the Board has also considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an increased rating for a left knee disorder 
is denied.  

Entitlement to an original compensable rating for PTSD is 
denied.  

Entitlement to an original compensable rating for residuals 
of SFWs of the thighs is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

